El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada en la ciudad de New York el 18 de abril de 1918 ante el notario W. Gribbes Whaley, la corporación Rojas, Niese & Company, Inc., vendió a otra cor-poración, Rojas, Randall & Company, Inc., ambas corpora-ciones organizadas bajo las leyes del Estado de New York, por precio de $500, un solar situado en la calle de la Mon-serrate de la ciudad de G-uayama, en cuyo solar está encla-vada-una casa de madera techada de zinc; y habiendo sido presentado dicho documento al Registrador de la Propiedad de Guayama para su inscripción, la denegó por medio de nota que dice así:
“Denegada la inscripción del documento que precede y extendida en su lugar anotación preventiva de la denegación por término legal a favor de la corporación Rojas, Randall & Co., Inc., al folio 73 vuelto deLtomo 36 de Guayama, finca No. 606 duplicado, anotación letra B, por ser insuficiente para los fines de la referida inscripción, toda vez que calificado dicho documento con vista de las disposiciones del inciso 5º. del artículo 3º. de la Ley Hipotecaria en conexión con las del artículo 11 del Código Civil, fracasa enteramente, por su simple lectura, en demostrar que se hayan llenado los requisitos necesarios en cuanto a forma y solemnidad requeridos por las leyes del Estado de New York para el traspaso de bienes inmuebles, y además, y como razón subsidiaria, a contrario sensu, porque entiende el registrador que suscribe que teniendo por objeto la Ley Hipotecaria el orden pú-blico, no debe quedar aquélla sin su efecto y rigor por leyes de países extranjeros, debiendo por tanto aplicarse a este caso el estatuto real o sea la lex rei sitce y no el personal, o sea la lex loci celebrationis, y exigir el rigor terminante y preciso de nuestra Ley Hipotecaria. Se hace constar que ya fué objeto de calificación el mencionado documento *23al presentarse como complementario de una escritura traspasando el mismo inmueble. Guayama, mayo 17, 1918.”
Esa nota ha sido recurrida para ante esta Corte Suprema por Rojas, Mese & Company, cuya parte fué sustituida por la de Rojas, Randall & Company.
El inciso 5º. del artículo 3º. de la Ley Hipotecaria que cita el registrador no guarda relación alguna con el presente caso, pues se contrae a las actas de particiones de herencias que no excedan de $2,500.
Tratándose de un documento otorgado en New York, tras-lativo del dominio de un bien inmueble radicado en esta isla; son de aplicación al presente caso los artículos 10 y 11 del Código Civil, de los cuales el primero ordena que los bienes inmuebles están sujetos a las leyes del país en que están sitos, y el segundo que las formas y solemnidades de los contratos, testamentos y demás instrumentos públicos se rigen por las leyes del país en que se otorguen.
Examinado el documento de que se trata, vemos que lo autoriza W. Gribbes Whaley; que lo firma Rojas, Niese & Company, Inc., por J. Rojas; que éste jura ante W. Gribbes Whaley que es Presidente de dicha corporación; y que William F. Schneider, Secretario del Condado de New York y también de la Corte Suprema de dicho condado, certifica el carácter de notario de W. Gribbes Whaley, autorizado por las leyes del Estado para tomar deposiciones, como también cer-tificados de reconocimiento y prueba de otorgamiento de do-cumentos y traspasos de tierras, propiedades y bienes en el Estado de New York; pero no aparece que la corporación Rojas, Randall & Company, haya intervenido en el contrato por sí o por medio de representante legal, por más qué su sello y no el de Rojas, Niese & Co., se halla estampado en el docu-mento.
Tampoco el documento demuestra, y en ello estamos con-formes con el registrador, que se hayan llenado los requisitos necesarios en cuanto a forma y solemnidad requeridas por *24las leyes del Estado de New York para el traspaso de bienes inmuebles. A la parte interesada incumbía acreditar ese ex-tremo, y no habiéndolo hecho así la omisión constituye mi defecto subsanable que no impide la inscripción solicitada. En apoyo de la anterior teoría podemos citar nuestra decisión en el caso de Colonial Company v. El Registrador, 1 S. P. R. 396, en que al considerar una escritura otorgada por el liqui-dador de una compañía inglesa sin haberse acreditado que tal liquidador estuviera autorizado por las leyes vigentes en Inglaterra para otorgar el documento sin acuerdo o consen-timiento de los socios, decidimos que a la parte interesada inbumbía acreditar ese extremo de una manera adecuada y conveniente, y que no habiéndolo hecho, esa deficiencia cons-tituía un defecto que no permitía juzgar definitivamente so-bre la capacidad del liquidador y que por lo mismo sólo debía calificarse de subsanable, con arreglo a la doctrina sentada por la'Dirección G-eneral de los Eegistros de España en sus reso-luciones de 21 de julio de 1863, 29 de julio de 1866 y 30 de marzo de 1898.
Por lo que toca a los requisitos internos o esenciales del contrato de compraventa, por envolver la enajenación de un bien inmueble está sujeto a las leyes de este país y no a las del Estado de New York en que se celebró el contrato, segur, el artículo 10 del Código Civil y decisiones de esta Corte Su-prema en los casos de Colón et al. v. El Registrador, 22 D. P. R. 370, y Bracons v. El Registrador de San Juan, Sección Primera, 24 D. P. R. 753. No vemos que el contrato esté viciado de nulidad en su esencia pues hubo objeto cierto, mediando también causa de la obligación, y por más que en cuanto al consentimiento de los contratantes y para los efec-tos de la inscripción no aparece demostrado documentalmente que J. Eojas sea el Presidente de Eojas, Niese & Co., según él jura, y tampoco consta que la corporación compradora Eojas, Eandall & Co. haya aceptado el contrato, esos defectos pueden subsanarse sin impedir, por tanto, que se verifique desde luego la inscripción.
*25Conviene ’dejar consignado que el mecanismo y funciona-miento de los registros de la propiedad se rigen por la Ley Hipotecaria y su Reglamento, siendo sus preceptos obliga-torios ya se otorguen en este país, ya fuera de él, los docu-mentos que hayan de inscribirse, y que por tanto el registrador puede exigir a las partes interesadas el cumplimiento de todos aquellos requisitos que sean necesarios para poder veri-ficar la inscripción en los términos prevenidos por dicha ley y su Reglamento. Los registros se gobiernan por las leyes del país.
Habiendo hecho constar el registrador en su nota que el documento fué objeto de calificación al presentarse en el Re-gistro como complementario de una escritura traspasando el mismo inmueble, solicitamos certificación del Registrador de Gruayama sobre ese extremo, y de la certificación recibida aparece que Sixto E. Bas como apoderado de la corporación Rojas, Randall •& Co., Inc. continuadora y liquidadora de Rojas, Niese & Co., Ine., vendió la misma finca a Matilde Es-pendes y Navarro por escritura pública otorgada en Grua-yama en 5 de enero de 1918 y que él registrador denegó la inscripción y tomó anotación preventiva por aparecer del re-gistro que la finca estaba inscrita a nombre de Rojas, Niese & Co., Inc., y no haberse acreditado en forma legal y sufi-ciente la disolución de la misma ni que la corporación ven-dedora Rojas, Randall & Co. sea la liquidadora y continua-dora de la primera, ni que a falta de estos requisitos se hu-biera presentado título legal para la trasmisión del dominio de dicha finca de la primera a la segunda corporación.
La calificación hecha por el Registrador de. Gruayama al denegar la inscripción de la escritura de venta de la misma casa por Rojas, Randall & Co., Inc., a favor de Matilde Es^ pendes y Navarro, no puede surtir efecto en el presente caso en que se trata de la inscripción de otro documento distinto y de partes diversas. Colonial Company v. El Registrador, supra, Behn v. El Registrador, 21 D. P. R. 525, y El Pueblo *26v. El Registrador de San Juan, Sección Primera, 22 D. P. R. 803.
Por las razones expuestas es de revocarse la nota recu-rrida ordenándose la inscripción solicitada, con el defecto subsanable de no haberse acreditado por la parte interesada que se baya llenado en el documento de 18 de abril de 1918 los requisitos necesarios en cuanto a forma y solemnidad re-queridos por las leyes del Estado de New York para el tras-paso de bienes inmuebles, y con los defectos, también subsa-nables de no haber acreditado en forma debida J. Rojas su carácter de presidente de la sociedad Rojas, Niese ■& Co. con capacidad para otorgar el documento y no aparecer tampoco la aceptación del contrato por parte de Rojas, Randall ■& Company.

Revocada la nota recurrida y ordenada la ins-scripción solicitada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.